Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


It is noted that claims 1-27 are considered eligible subject matter.  Even if the examiner interpreted the claim as an abstract idea, the claims provide limitations for a practical application, i.e. optimizing a depth or disparity map.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9, 17, 18, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 18, and 27 recite the limitation “the at least one regularization terms”. Previously, the applicant claims “at least one regularization term”.  It is unclear if there 
Claim 17 and 26 recite the limitation “the one or more image capture device”.  The applicant previously claims “one or more image capture devices”.  It is unclear as to which device the applicant is referring to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3, 5-10, 12, 14-19, 21 and 23-27 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent No. 8411934 (Zhang et al).
Regarding claim 19, Zhang et al discloses an image processing method (fig. 2), comprising: obtaining a first image of a scene from one or more image capture devices, i.e. one of the images I1 or I2 (fig. 2), the first image comprising a first plurality of pixels, since they are images, the pixels having color values, the value representing the colors in the images described in col. 6, lines 52-col. 7, line 11; obtaining first depth or disparity information comprising a first plurality of values (fig. 2, item 204), wherein each value corresponds to a location in the scene (col. 7, lines 15-20); obtaining at least one segmentation mask comprising a first plurality of segmentation values (fig. 2, item 208 or mask sub-block image col. 8, lines 42), wherein each segmentation value 1 or I2 feeds to 210, 212), the first depth or disparity information (fig. 2, item 204 inputs into 210, 212), the at least one segmentation mask (fig. 2, item 208 inputs into 210, 212), and the at least one regularization term, since the term is used in item 210 (col. 8, lines 58-62).  
Regarding claim 21, Zhang et al discloses the optimization operation comprises a minimization operation by minimizing the cost (col. 7 lines 33-45).  
Regarding claim 23, Zhang et al discloses obtaining a maximum influence value for at least one of the at least one segmentation masks, wherein the optimization operation is further based, at least in part, on the obtained maximum influence value, i.e. the value of 1 used to mask the image (col. 8, lines 50-55). 
Regarding claim 24, Zhang et al discloses  the at least one segmentation mask comprises at least two segmentation masks (fig. 5c, col. 8, lines 30-33, regions can vary and be multiple amounts), wherein the method further comprises obtaining at least one regularization term for each of the at least two segmentation masks, since each of the regions are processed under the masking process of fig. 3 and 4 which each use the weighting (col. 8, lines 62-64), and wherein the optimization operation is further based, 
Regarding claim 25, Zhang et al discloses obtaining a maximum influence value for each of the at least two segmentation masks, wherein the optimization operation is further based, at least in part, on the obtained maximum influence value for each of the at least two segmentation masks, i.e. the maximum influence of 1 when each mask area is being processed (col. 8, lines 50-55).  
Regarding claim 26, Zhang et al discloses at least one value of the plurality of values corresponds to a location of a focus pixel of one of the one or more image capture device used to capture the first image, i.e. the pixels that are in focus in the images I1 or I2, and as described in col. 6, line 50-col. 7, line 10.
Regarding claim 27, Zhang et al discloses the at least one regularization terms enforces a smoothness constraint, since the term is being used in the smoothness constraint algorithm (col. 7, lines 30-32).  
Claim 1 is rejected for the same reasons as claim 19.  Thus, the arguments analogous to that presented above for claim 1 are equally applicable to claim 19.  Claim 19 distinguishes from claim 1 only in that it is a non-transitory program storage device with instructions that carry out the method of claim 1.  Zhang et al teaches further this feature, i.e. col. 3, lines 3-14.
Claim 10 is rejected for the same reasons as claim 1.  Thus, the arguments analogous to that presented above for claim 1 are equally applicable to claim 10.  Claim 10 distinguishes from claim 1 only in that claim 10 is a device comprising a memory, 
Claims 3 and 12 are rejected for the same reasons as claim 21.  Thus, the arguments analogous to that presented above for claim 21 are equally applicable to claims 3 and 12.  Claims 3 and 12 distinguish from claim 21 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
Claims 5 and 14 are rejected for the same reasons as claim 23.  Thus, the arguments analogous to that presented above for claim 23 are equally applicable to claims 5 and 14.  Claims 5 and 14 distinguish from claim 23 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
Claims 6 and 15 are rejected for the same reasons as claim 24.  Thus, the arguments analogous to that presented above for claim 24 are equally applicable to claims 6 and 15.  Claims 6 and 15 distinguish from claim 24 only in that they have 
Claims 7 and 16 are rejected for the same reasons as claim 25.  Thus, the arguments analogous to that presented above for claim 25 are equally applicable to claims 7 and 16.  Claims 7 and 16 distinguish from claim 25 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
Claim 17 is rejected for the same reasons as claim 26.  Thus, the arguments analogous to that presented above for claim 26 are equally applicable to claim 17.  Claim 17 distinguishes from claim 26 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
Claim 8 is rejected for the same reasons as claim 26.  Thus, the arguments analogous to that presented above for claim 26 are equally applicable to claim 8. Claim 8 distinguishes from claim 26 only in that they have different dependencies, both of which have been previously rejected, and that claim 8 names the plurality of values as the first plurality of values, and that claim 8 claims an image capture device instead of one of the one or more image capture devices.  Since the plurality of values corresponds to the first plurality of values, as no other plurality of values is claimed, and since one of the one or more image capture devices of claim 26 is an image capture device, prior art applies.  
Claims 9 and 18 are rejected for the same reasons as claim 27.  Thus, the arguments analogous to that presented above for claim 27 are equally applicable to claims 9 and 18.  Claims 9 and 18 distinguish from claim 27 only in that they have .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al in view of U.S. Patent Application Publication NO. 20160063715 (Wan).
Regarding claim 2, Zhang et al discloses all of the claimed elements as set forth above and incorporated herein by reference.  Zhang et al does not disclose expressly the processors generate a blurred version of the first image based, at least in part, on the generated first depth or disparity map.  
Wan discloses the processors generate a blurred version of the first image based, at least in part, on the generated first depth or disparity map (page 5, paragraph 86).  
Zhang et al and Wan are combinable because they are from the same field of endeavor, i.e. depth maps.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to blur the image using the depth map.

Therefore, it would have been obvious to combine the device of Zhang et al with the blurring of Wan to obtain the invention as specified in claim 2.
Claims 11 and 20 are rejected for the same reasons as claim 2.  Thus, the arguments analogous to that presented above for claim 2 are equally applicable to claims 11 and 20.  Claims 11 and 20 distinguish from claim 2 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.


Claims 4, 13 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al in view of U.S. Patent Application Publication NO. 20030174889 (Comaniciu et al).
Regarding claim 4, Zhang et al discloses all of the claimed elements as set forth above and incorporated herein by reference.  Zhang et al discloses the processors obtain a mean-shift mask for one of the at least one obtained segmentation masks (col. 8, lines 29-35), wherein the optimization operation is further based, at least in part, on the obtained mean-shift mask (fig. 3, item 208 input into item 210)..  
Zhang et al does not disclose expressly the mean shift mask is a confidence mask.

Zhang et al and Comaniciu et al are combinable because they are from the same field of endeavor, i.e. image segmentation.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use confidence regions.
The suggestion/motivation for doing so would have been to provide a more robust device by retaining only regions that are significant.
Therefore, it would have been obvious to combine the device of Zhang et al with the confidence of Comaniciu et al to obtain the invention as specified in claim 4.
Claims 13 and 22 are rejected for the same reasons as claim 4.  Thus, the arguments analogous to that presented above for claim 4 are equally applicable to claims 13 and 22.  Claims 13 and 22 distinguish from claim 4 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666    
11/8/2021